         Case 4:21-mj-00033-KPJ Document 11 Filed 01/21/21 Page 1 of 2 PageID #: 37
                            IN UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION                        PILED
                                          DATE: 1/21/2021 JAN 2 1 2021

MAGISTRATE JUDGE                                            COURT REPORTfe ?K
                                                            US Probation Office'. ffi fi K byL c ne
Christine A. Nowak                                          COURTROOM DEPUTY: Lori Stover
  USA v. Troy Anthony Smocks                       4:21MJ33-1 KPJ


  ATTORNEYS FOR GOVERNMENT                              ATTORNEY FOR DEFENDANT

  Tracey Batson, AUSA                                   James Whalen, Retained


On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:


 TIME:         MINUTES: PRELIMINARY/DETENTION HEARING
   10:11 am    Court is now in session. Counsel for the Goverment and Defendant appeared and are ready to
               proceed. Defendant is present and ready to proceed.

               The Court outlines the procedural history in this case. The Government states this is not a
               presumption case.

   10:15 am    Ms. Batson calls Agent Kendrick.Chumak. Agent Chumak is sworn and offers direct
               testimony.



 10:43 am      Defendant Troy Smocks was identified as present in the courtroom by Agent Chumak.

 11:00 am      Cross Examination of Agent Chumak by James Whalen.


 11:04 am      James Whalen offers Exhibit 1 and 2 and they are admitted into evidence without objection.

 11:30 am      Redirect examination of Agent Chumak by Tracey Batson.


 11:41 am      Recross Examination of Agent Chumak by James Whalen


 11:42 am      The Court clarifies witness testimony.


 11:46 am      James Whalen makes an oral proffer.


 11:49 am      Court hears argument.


 12:12 pm      The Court rules that probable cause has been established and that the defendant shall be
               detained.
      Case 4:21-mj-00033-KPJ Document 11 Filed 01/21/21 Page 2 of 2 PageID #: 38
     CASE NO. 4:21MJ33-1 DATE: 1/21/2021
     PAGE 2 - PROCEEDINGS CONTINUED:




12:16 pm   The Court will issue an order regarding same. Defendant is remanded to custody of USM.


12:16 pm   Court is in ecess.




                                             DAVID O'TOOLE, CLERIC

                                             BY: Lori Stover
                                                   Courtroom Deputy Cle k
